DETAILED ACTION
This Office Action is in response to the RCE filed on 02/10/2022.
Claims 1, 3-5, 7, 9-12 are pending in the case.  Claims 1, 7, and 12 are independent claims. 

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/21/2022 has been entered.
 
Allowable Subject Matter
Claims 1, 3-5, 7, 9-12 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Independent claim 3 when considered as a whole, is allowable over the prior art of record.  Specifically, prior art of record Anstis et al. (US 2013/0262974 A1) discloses a method, apparatus, and non-transitory computer-readable storage medium storing instructions for creating, displaying, managing, and otherwise manipulating spreadsheets with merged cells, such as a decision table. In one embodiment, the data and the graphical, e.g., HTML, representation of the data are separated when displayed as part of a grid widget. The grid widget can incorporate implicit cell merging which can be toggled on or off. Implicit cell merging can always merge all adjacent cells of a same value or of a same value range. Merged cells can be collapsed, or subsequently expanded, grouping rows intersecting the collapsed cell together. When merged cells are collapsed and rows grouped, columns with different values in the grouped rows can be highlighted so the user is aware that if they change the cell's value they are changing the value of multiple underlying cells. Mohan et al. (US 2012/0179987 A1) discloses a system and a method including metamodel for defining widget libraries according to one embodiment of the invention. This metamodel extends the core MOF model to define two meta-classes namely Widget Type and EventHandlerType. Since both these meta-classes are extending MClass both support inheritance. Properties of WidgetTypes can be specified using WidgetProperty. Some of the widgets are primitive whereas some are composite widgets that can contain other widgets. The widget containment associations can be used to define all such containment relationships between widgets. Similarly, each widget supports only some specific event handlers which can be defined using the Widget-EventHandler Association.  
However, Anstis et al. and Mohan et al., fail to clearly teach or fairly suggest the combination of following limitations: 
specifying at least one configuration out of a plurality of predefined configurations at the server for controlling the one or more widgets of the table; 
specifying a plurality of observable properties of the table to enable just in time update of data on the table, wherein changes in the plurality of observable properties of the table is tracked for synchronizing server-side data with a user, receiving one or more actions from the user as inputs for controlling the one or more widgets of the table; 
determining one or more events corresponding to each received action of the user, wherein the one or more events are occurrences of the one or more actions by the user; 
specifying at least one event handler from a plurality of event handlers at the server according to a predefined interface for each determined one or more events; 
specifying a universal resource identifier (URI) to each of the plurality of event handlers for handling the one or more events occurring at an user end for controlling the one or more widgets of the table placed on the display interface and synchronizing one or more characteristics across a plurality of user interfaces and the server, wherein at least one change to the plurality of observable properties triggers a live update of the table on the display interface; and 
invoking the at least one event handler to control at least one widget of the table from the one or more widgets based on the received one or more actions.

The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims; thus are also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TUYETLIEN T TRAN/Primary Examiner, Art Unit 2179